PER CURIAM.
Benny Edward Lee appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (1994) petition. We have reviewed the record and the district court’s opinion and find no reversible error. We note that, even if the district court had jurisdiction to review Lee’s claim under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the sentence would not be in error because his 108 month sentence did not exceed the applicable statutory maximum. See United States v. Angle, 254 F.3d 514 (4th Cir.), cert. denied, 2001 WL 995333 *172(U.S. Oct.1, 2001) (No. 01-5838). Thus, any such claim would lack merit. We affirm on the reasoning of the district court. Lee v. Dodrill, No. CA-01-167-5-3F (E.D.N.C. Apr. 27, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.